OFFICE    OF THE AnORNEY             GENERAL        OF TEXAS
                             AUSTIN
GROVERSELLERS
ATTORNEY
       GENERAL




   Ronarable    3oh11 R.   %:hQOk
   f.rinlnal   Dietriot    AttOrnW
   Bnrar County
   Ean Antonto,     TmUS




                                                     OceLp~nre    t laa      thet
                                                   agree     to   9.J      ottor-
                                                 ollnqudnt        texr8?

                              is     tbo   maximum   Oaapenutico             that
                             *ra’ Court oan qree           to  9a~         to
                            aona to modernize the            orirtln(t          me




                                                                                     -
                                                                             383
Ron.~John R. Shook, pago 2




      oxpedlenb , sold oourt MJ uontrsot rlth any oom-
     peton   attorney  to lniaroo or 44e14t in tbo
      onfaooment oi tho oo1lootlon of 8ny dellnqaont
      3tato and oouaty tar08 for a par oont’on tbo
      toxos,          8nd latoro8t
                 ponsltp            lotu4lly collootod,
      and roid  oourt 18 furthor ru$horizod to pal
      rer en abetmob of property lma o sso d  or unknown
      sad unrondorod  tram tho 80x08, lntonet ond poa-
      llty to be ooU66ted on Su4h,l4nd8, b-uf4J.l4uoh
      payment ana lxponae* shall be oontlnmn* upon
      tho oollootloa ot-8uoh t4xe4, pomlbp end intor-
      04%.   It shall b~mo    duty 0r th0 40untp  attommy,
      or of tho dlatrlot lttoraer, ufurcrthere is no
      oounoy  attoriwy, to,sotiroU   laalst anf parson
      wlth rhae auoh oantraot ia made, by filing aad
      pu8hlq   to a speedr oonolurion 811 uulfmior
      oolleation of dolinqtmit taxer, under anJ oon-
      br8ot mide a8 herob eboV@ 8pedffed; ~pmidod,
      t8at     whore  any     dirtriot   ‘or   oount~’   4tti3rn6y~~.~elf
      fall     or.refums      to file    aad preaeauta~.oueh        eulb4
      la good taith,ne 4h411 sot be ontithd      to:iay
      ico4 th4rofrcmj b ut   lu* toea 4hal.ln*rertheloar
      bs aellkot4d a8 a pert    of the oosta'~of8uit aad
      epplled~on tho payment oi the oomponrdtlon sl-
                                                                                   -.
      lcnrofl
            the 4ttoraey~proloootiag    the ruit, 9znl t&e
      attorney with wham mob oontnet      be8 boss nsdo
      la horaby tulXy eapowerodand lut8orlaod to
      prooosd in 81168aui‘ti*ithoot tk@ Oinder and
      a88lmtanoe      of soldo&uttyor dirtri of                bttorney8.
      Aotb   2nd 0.     S.,    192). p. 37;       Aot8   3rd   C. .3.1923,
      p. 182."
               Artlolo 7335a. V. A. C. $., protlde4'44 ronas:
           *3eo. 1. Ho oontraot rhell be aad or
      sntorod into br the Oosud88loaor8@ 'botd la so&i-
      nootlon with the oolloottoa OS dolinqaent trzo8
      wboro     tbo   compenaatlnn       ondor    ouoh   eOatrOOt    ~II
      aore than rirteon por aont of the mmount aouostea.
      3sia contraat must bs 8pprwed   by both the
      Comptroller and the. Attvrnry 06aeral of tho State
Ron.JohnW. Shook)           wm        3




    0f    Texas,      bdh   44   to       4ub4tsaoe    4na   rm.       PRO-
    rlded hotirer tho CouZity~OrDlStrIOt Attorney
    shall nat rooelvo a&y oapoartlon tcrr443
    40m1004         he may rtmbor           in   OonnoOtion    wi tb       t&o
    porformaaoe of the oontraot or tho taxer
    oolleotad tharounaor.
                'SOO.2. Any wntraot                 madein 7lOletion
    or this     shall ba void.
                   Aot          Ad4                         1930,   &lst
    Lee., 4th C. S., p. 9, oh. 8."

                &tlolo     7344, V.        A. C.    c., pmldoa         as r4Uorz           .
          *In oountl4s la whioh tho *ubdIvIsloaa og
    ~nxvojs aro not regularly numbwad, an4 In
    4Itlos or towns in whloh tho bloaks or sub&i-
    vlsion4 sro not numbmod, or are ao lrrog~laru
    aanbored  an to mko It dirfhat    or '+0841bl0
    iov tha        enaeusor      ta   list       Cho Lam,    Chooorul~-
    41onei4   court 0r suoh oou4tlo4 may heve all th0
     blooks  and subdIvl4lon4 0r survey4 plettod r4d
     aunboxed 40 a5 to Identity eeoh lot or treot,
     044 fum$sh.tho 4840440r   with sap4 4horlng 4-h
     neborlng; atid an 8eso48mont Of 64 propaty     by
   ' 4-h numbering   on said map4 shall b8 rurtleloat
     domrlptlonthorooi ror oil purposes. ??uoh~94
     or a oortlfied aopy of ma0 or ~anr part thrd,
     Irh~llba admiasIb1e as ovldonoo in all oourts.
     The Oost of maklng 88Id eunef 44d plSt8 shall
     bo doirayed  by the oounty la vbfob 4aId 9rog4rty
     Is lltuatod, and of which ruid 0oa4i44hnor4
     ooart  ordorod the seld 4uneye  end plat eado a~&
     th0 008t or snp ~lspOr a tawn or cfty 4h411 b4
     paid by auoh olty or toYn when ordered by the
     towa or olty. Aota 1897, p. 139; (2.L. Vol. 10,
     p. 1193."
                Ax’81010   72643,v. A. c. n., prwldos a4                         rclioa:

                *woo. 1.
                     It Is hereb deolnredtho Bolioy
     or   the     Sate
                   to adjust des nqwoti t4xo4, oarmet
     errors, to crllmlnate 00nrif0t4 In amvoym or lrGd,
     and to col:eot the deliqwnt,    oceup~tim. tren-
     oQi80  and Ad Valorem 'Paxos,In order to olear thI4
     steto 0r auoh EBXBB, errors and oonilfcts et the
                                                                                               385

Hon. John R. Shook, p4g4 1,




     amrllest date           po88Xbl4, and to                  rovide a        sJstam
     iQ~.OMOSSOPS,             in    ord8P    b      81 IJli   not*    tlm nwotka
     lrl'QP8that            a OWlpp.Ibren t&a be2 roll8 848h
     rootwring y4ar.
         *H40. 2. ccut  ot 00114oting d8llaqtlmt t8x88
     8b .1nSt
           1 lXO8.d th. WUt     Of tb4 &Wb4lt~ 4nb
     tnt@lWt,          QT 8a    arQMt        4qUal      to     suoh    P8Ml.t~          arrd
     illt4P48t        Or til    d8lillqUOatt4X88                OOll~O@t8d.             &J
     OOti(ly d88iPilQ?          80 in8t8ll 8 8aX OP @at                        vatU9
     4nd 0148r ta4 oollnty of   4rrw8, colullotr  aad
     UUkMWIt  O*m8rS, MY  do 84 by Paflit@ EQ8 t@ @X@84d
     15% @r tb.  dOfiaqu8U8~t@X8# oolhobed, rhieh pay-
     m411t 8b811 oov4r th8 oort  of r800rd8 aad                                insball-
      ing MM.
              “840. 3.   b           Ord8r  to   m84dilJr 08ATr   OUt th8
      pr@Vi8ioM     Ot thi8           AOt,  the   Stat4 C~trd.br      sad
     ,$h4 hWJi88iOMrS*                cOtUs   ‘id 844h Or tb4   84V4P61
      OOPnti48        m4f    cnrployOaPp4t4at p4raoa~ to doth8
     work and te iurnhh the Comptroll4~ 4Bd bh4 Cm-
     ri8slonw8* Court all 44848 u b erldjuetmrnt
                                        e        i8
     a4048Mry;          .ati ia 811 8Uob 08888.tb8 -88iOa-
      40s' (loart4hall m&4                prop4r 88ttl44Wat Ql'4djU8t
     I8at.
                                                                                                     ,

               *&JO. 4.   Tbls Aot la aot lnt8aU4d te oh4ng8
      Ml   hl    lN#Wili 8fit4Ot ?4&8rdiOg  th4 oDil8Otiti   oi
      d4liapU8at     t4X44,  but. to b4 44 aid t0 tb4 Off iOi8i8
      in tb8 di8Oh4rg8 of tbdr dutf88, 8nd 8hOn tb4 db
      linqu4nt tuxe8 in 8 Oouatf 8)~ 8dfusted.        OWF4Oted
      and aoll4ot4d.           th4    Comptrollrr              ah411   tak4      cuae8Mrr
      8t8p8      to 888 tb4t 81l d4ffaqu4nt tat48 8M                              oolleotad
      rltjhin8 T448oMbl4                t&34 4tt4rth8y                b800=8 dOli4-
      qU4n$,     in    ordrr    to    8Yold       tb8    ll80888itf       Qf     fJ@Jia
      eplogiag 8ddlt1oa81 h813.                         Aet8 1931, &?nd h$.,
      p. 383, oh. 229."
           fn p488ing    011 tb4 Validity                       O? 8 U8rt4iY.t   OOfhr44t,
th8 041V88toD. CO&      Of CiVll     Ap244lS                    in the  0488 Or ~I?QA~z%,
8% 81, v8.   Bard8   CO&I&y.     4t 81,   u7                    c. YI. (2d)    4%~   (ml%
did888d),     84id  tb.  tOllO*iIUS:




                                                                                                             p-,
                                                                                                         -
                                                                        386



Hon. John R.      Shook,   p4g4 5




           :If,     hOw8V8P.
                       th4n  be any doubt a8 to the
     lppli~aJAllbyof Art. 73358, whloh ~48 paawe in
     1930,tba oompanloa Aot, Art, 72&r, pasad in
     1931, lp p a r o a ~y
                        014ars it.up, the two being
     oomtruabh    to@h8r,    alodg with oth4r 14~0 r4-
     hbhg   t,” bh8 488488o4Ub and          00114OtiOnOr   t8X88;
     . . . .

          Xn the 0888 or Rlll8-D0wltt 00.. ~0~ &awrla cOfmtT,
l&2 9, Y. (26) 916, (~~18 roi.), wh4re bh0 oon$r8ot in qug+
tlOL4~8 One 08iuaE rOr the+I8b4ii8tiOn    of 4 OWQl8t8 plrt
book lys$w ror t,hm oounty 4nU to build o4rtala ui0p8,for 4
oonaider8tion Or 33-l/3 98r 08at Of 811 dolinqU8Ut tax48 001s
la&a&~~~in~   4 08rt4h  the, th4 %lV.*ton COWt held 88

            ”        It 4xpr48alf a p44r4 upon the raa4
     tb&&    ;h;t*thi8 W8, PI81 Isf, 4 0OOtrsOt 'in
     00~4OtiOU With th. 4Oll44tiOKiOf &Oli~qll8~bt8X88',
     wlthla ths tuma    ot Artlole8 73358 4ml 72664, mpra,
     ha04 th4 4rr0rt8 . i . to~reruacrlt8t~ thorn- rrt4r
     tb.y ha4 a0 bgaow ruaobu8 0rriai0 by'thmlr own
     t.N - were la dlrvot ~ooatra**atloa    or thr teems
     of   thoao    8t4tUt44,    heno* were abortive;     . . . In
     ttmtt&e upr488            t4N   Or   oltidtit1018   73358 randgp
     8Uoh &fOrtl, TV walva tbe tlnm of 8rrorwao4 or
     r~amut&o obll    tloalitm its OXQfr4tlcm, void, on
     tm @ants;    (a The mimpaaatlm uda mom than
     tWiO@ th0 155 th8rOln 8gtWlfi4d 88 8 ~x%s&UE Ob4r64,
     4ud (b) n4ith8r tb4 &mptp%l8r   ILOP th8 Attornq
     -oral   or the Stato hrd approved any of them5
     rulbher did 8Ub88qU4l%tR. 8. ktiol. 726ka r8tri878
     thia blaak-out fOP,8p~ll4X& ia 8llfr88~80t,b804USgr
     by its 4xpr488 beN,   it Wa8 *nob lntand4d to abanlp
     any 18~ now la 4ff8Ob r4grrdlng t&4 aolleotion ot
     d8llnQU4nt t4X48'."

          fn th0 aaaa ~0r whit4 va. MaOill, County Tudg4, 4t 41,
111,8. B. (2d) 860, a 8uit involving  a “t4f i4rret aontr8ot.
in r4g4fd to personal propsrtp, the %prshle OOurt of %X88 84113:
                                                                                                                  287

              Hon. John R. shook,           paae 6




                             -In ord8P.80 4r0ia th8 lx so utio 0r
                                                               n Owtr SOt8
                     oalllngror 4XO888iT8 4nd                    wr4880u4b14          OolP~8JI88tlOn,
                     the L4gi814tUF@ 8nSOt4d th) iOE4goiog 4rtiOl48,
                     (Art. 7335a on& kt.       726&a, V. A. C. 23.) Sd litit8d
                     ths oompemiatloato bo paid tbenuadu te an amount
                     net to 4xOord 15 p4F 04iit Of~tb8~4m@mt       @0~8otod...
                     Artlolea’7335      and 79cC rm.th8    bs*la to support   th4
                    ~o@atPSot8.~#ltid      in th4 dooicloaa above Oit.46. (x48t-
                     wad v. ~4od8?~~.OOrPby,62X~$.~;(~~65t         8ylrsa S4ad4r8
                     f?w        V8.   sOUrr$ COWtl;  n s, w. (2a) .7w), 4X4Outgd
                     prior TV the 4nsotmnt or artlol48 7264a and 7335s.
                     Art1018 73W        r4r4P8   to real +8tat* and                   tbo method or
                     it8    88888SMZbt.     AH1014   7339%&W b448                    aa4nd8d br
                                                                                              add-
                     big    dprtiOl4  73358    th4retOC. . ‘Th4rdolrS                   6On41Ud8
                                                                                           ‘II4                   ’
;.-                  that th8 oonbraot lnvolvod h4rwi8                          govclrnsdbr tha
.;
 I'.~                provlslon8 or Arttol4 7335ek*
      .“..’
                             ?mxa      a 8tUdr     of       rbara
                                                         t~ha           a+i0~itiu,                to&her        wltb
                       8-1    8r on48, w4 ~2~4 b8Ow             ooavlneed that the 4ppell~t4
              courtsof       .tbl8 ~t88~      dou     mid arblolie    7335, 7546 sad 72648, 411,
                       “in OOSlZ4OtiOn
              .88-b4ilig                            u$th tk4 OOl-lrQtiOII Or delinquent t4U#'
              and Oltaaul8tiWOr oaoh 0th4r. gad, h8 8uoh, b4Iag 4meaeblc to th8
              pmVi8iO88  Or ktiOl@    73358. SrtprS.:99~18b4104580, rY d0 not bg-
              li4v4 that the tarioua motboda Of oollaobing    88X88,  or in 8ib
              th8luOr, anuwmtod    lag said ~tatatoa~ oouX6 ba 80 ilplit 8ad 88~4~~
              gtgd frer.48Oh~Oth8r 80 48 tO.8~04 tb8 MXhlmr       155 4Wp4a84th
              ror   gaoh    & :auoh meethodr, ti BON than one method18 u84d                                     for
              thena4418     4oatPaat      t im4.        I!h   Oth4T   WOrdS,    if,,OdlY          OXl8 E4tbod     I8
              daalred, th8a the           ocapenublm,iW
                                                ,88rV1048 rondored In parru~g
              that rtbod should ba oonrenaurqtaklth theVSlu4 r404Ired bat
              lb 00uia not be mOr8 thanbh* 15% oelllng.   fr mor4 than 004
/’            mgthod,   or all         ruthode,     4r4       usad; In   on8    or    mor4 oontrrotr rim
              th4   same or     airr02-4a por4oaa~ th4                 04llinis r0r th8 8ntlr4                  uork
              oorgrad br 8oOh           8kbUt88         OOdd     U@
                                                     uo@4d 15$ 02 the                                  4mouat     ml-
              1gut.d       ther84ad8r iOr bhe DOP%o&Oftipl4involved.

                           TbroiOrO,   la 4aiw4r ho pOUr qU48tiOn          80. 1, you arg
              4dVisSd   th8t   Say OOUSt~ d48iriIl&tO      ill8t411   4 t4X Or plot  8JSta
              084 014ar    the 00uaty 0r 4rror8,      ~001U110t8    and u&mown ounor8,    LU,
              do 80 br pafing not to lx o udrr$ Oi the dolinquat               t4xaa Oolleat~d,
              uhioh papeat          Sh8l.l 0074~ ths ooat or r4oord8                       4aa lnstslling a4.
                                                     J,
                                                                                        388
Eon. John R. Shook




            YOUI-   qU88tlOn    HO.    2     U4    bsli4V4,     18 8LISW4rad by
the lx p r a aprovlaloae
                8        of Artiola 73358,                    aupr4: ". . . .
rirtran per 04nt or tihb amount wllrot4d.*
            In rqmrd to JrOLWqU@tiW                   HO. 3,      WO ro~48b      th8t
the~xlaam O~pWLO8tloSi iOr,the                    urtira work TOM under
lubhorlb~ of ArtlOlea 7335, 734                   and 726ba, aupra, oould
sot   oxoood 15s pr the afmat              oollootod     $h4rouul4r        for   th4
period 'c$ bim8 lavolvod.
            bUStill&     th18   raiy        IwW8r8      y,OUr qU88tiOU8,         WO
OP.

                                            VePr truly        $3w8,

                                      ATTURHRY       PHnau        01   T?xAs



                                      W
                                            Robert Ii. Lattlaor~,Jr.
                                                               A88i884at.